PER CURIAM.
Defendant was tried in district court on charges of intentional infliction of great bodily harm and assault with a dangerous weapon, Minn. Stat. § 609.225, subds. 1 and 2 (1978). The jury, concluding that great bodily harm was not inflicted, found defendant not guilty of the first offense but guilty of the second, and the trial court sentenced defendant to a prison term of 1 year and 1 day to 5 years. On this appeal from judgment of conviction defendant challenges the sufficiency of the evidence, complains of prosecutorial misconduct, and contends that his trial counsel did not represent him effectively. There is no merit to any of defendant’s contentions. We affirm.
Affirmed.